Citation Nr: 0026191	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, secondary to inservice exposure to herbicide 
agents, including Agent Orange.

2.  Entitlement to service connection for malignant melanoma, 
secondary to inservice exposure to herbicide agents, 
including Agent Orange.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision denied the 
appellant's claim for service connection for paralysis of the 
left shoulder and arm.  It also denied the appellant's claims 
for service connection for peripheral neuropathy and for 
malignant melanoma, secondary to inservice exposure to 
herbicide agents, including Agent Orange.  

The appellant subsequently filed a timely notice of 
disagreement and substantive appeal regarding his claims for 
service connection for peripheral neuropathy and malignant 
melanoma.

In March 2000, the appellant submitted correspondence to the 
Board indicating that he had changed his place of residence.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  Following an inservice injury to his left shoulder in May 
1968, the veteran was treated for and diagnosed with 
neuropathy, left brachial plexus, due to extrinsic pressure.

4.  The veteran's service medical records do not show any 
treatment for or diagnosis of peripheral neuropathy during 
service or within the first year after the veteran left the 
Republic of Vietnam.

5.  The veteran currently has a diagnosis of severe 
peripheral neuropathy.

6.  The earliest medical report noting a diagnosis of 
peripheral neuropathy is dated in October 1979, ten years 
after the veteran's discharge from active duty service.

7.  The weight of competent medical evidence links the 
veteran's peripheral neuropathy to a cause unrelated to his 
active duty military service or to any inservice exposure to 
herbicide agents, including Agent Orange.

8.  Malignant melanoma is not among the disorders for which 
the law provides a presumption of service connection when 
manifested subsequent to exposure to herbicide agents, 
including Agent Orange, during service.

9.  There is no competent medical evidence of malignant 
melanoma having been incurred during service or within the 
first post service year. 

10. There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
malignant melanoma. 

11.  The earliest medical report noting treatment for or a 
diagnosis of malignant melanoma is dated in 1994, over 24 
years after the veteran's discharge from active duty service.  

12.  There is no medical opinion, or other competent 
evidence, linking the veteran's malignant melanoma to the 
veteran's active duty military service, including any 
inservice exposure to herbicide agents, including Agent 
Orange.

13.  The veteran has not presented a plausible claim for 
service connection for malignant melanoma.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy, secondary to inservice exposure to 
herbicide agents, including Agent Orange, was not incurred 
in, or aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1137 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (1999).

2.  The claim for service connection for malignant melanoma, 
secondary to inservice exposure to herbicide agents, 
including Agent Orange, is not well grounded, and therefore, 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. §§ 3.303, 3.304 (1999); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1999);Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Establishing direct service connection for 
a disability, which has not been clearly shown in service, 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas, 3 Vet. App. at 548; Rabideau, 2 
Vet. App. at 143.

A. Claims Based Upon Exposure to 
Herbicide Agents, Including Agent Orange

tion is sufficient to render the claim for 
service connection for the presumptive disease well grounded. 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Put another 
way, "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied." Darby v. 
Brown, 10 Vet. App. 243, 246 (1997).

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides, such as Agent Orange, used in the Republic of 
Vietnam during the Vietnam era, is warranted for: chloracne, 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer (cancer of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309 (e) (1999).  

38 C.F.R. 3.309(e), Note 1 defines the term soft-tissue 
sarcoma as follows: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma. 38 C.F.R. 3.309, Note 1 (1999).

38 C.F.R. 3.309(e), Note 2 defines the term acute and 
subacute peripheral neuropathy as "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  Note 2 to 38 C.F.R. § 3.309 (1999).

To be entitled to this presumption, the diseases listed above 
must have become manifest to a degree of 10 percent or more 
at any time after service; except that chloracne, or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy must have 
become manifest to a degree of 10 percent or more within a 
year after service, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to Agent 
Orange during active service.   38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  

The Secretary of the Department of Veterans Affairs has also 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notices, 59 Fed. 
Reg. 341 (1994); 64 Fed. Reg. 59232-43 (1999).

Prior to enacting the above regulation, the Secretary published a 
Notice entitled "Diseases Not Associated With Exposure to 
Certain Herbicide Agents."  61 Fed.Reg. 41442-49 (Aug. 8, 1996).  
The information contained in this notice is a result of an 
agreement entered into with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the Vietnam 
era and each disease suspected to be associated with such 
exposure.  NAS issued its initial report, entitled ``Veterans and 
Agent Orange: Health Effects of Herbicides Used in Vietnam,'' on 
July 27, 1993, and a second report, entitled ``Veterans and Agent 
Orange:  Update 1996,'' on March 14, 1996.  The following 
information concerning peripheral neuropathy is relevant to this 
case:

Chronic peripheral nervous system 
disorders (chronic peripheral neuropathy) 
can be induced by many common medical and 
environmental disorders unrelated to 
herbicide exposure, such as alcoholism, 
diabetes, and exposure to other toxic 
chemicals.  NAS, in its 1993 report, 
stated that many case reports suggested 
that acute or subacute (transient) 
peripheral neuropathy can develop with 
exposure to dioxin but that the most 
rigorously conducted studies argued 
against a relationship between dioxin or 
herbicides and chronic peripheral 
neuropathy.  NAS's first report stated 
that, as a group, the studies on 
peripheral neuropathy suffered from 
various methodological defects, such as 
not applying consistent methods to define 
a comparison group, determine exposure, 
evaluate clinical deficits, use standard 
definitions of peripheral neuropathy, or 
eliminate confounding variables.  
Occupational studies that did not have 
those methodological problems showed no 
difference in the incidence of peripheral 
neuropathy for workers exposed to 
herbicides and workers not so exposed.  
(See 59 FR 343 for study citations.)

NAS, in its 1996 report, assigned acute 
and subacute peripheral neuropathy to the 
category labeled limited/suggestive 
evidence of an association with herbicide 
exposure, which it defined as meaning 
there is evidence suggestive of an 
association between herbicide exposure 
and a particular health outcome, but that 
evidence is limited because chance, bias, 
and confounding could not be ruled out 
with confidence.  However, NAS continued 
to assign chronic peripheral neuropathy 
to the category labeled 
inadequate/insufficient evidence to 
determine whether an association exists. 
. . . Environmental studies and case 
reports suggest that the development of 
peripheral neuropathy can follow high 
levels of exposure to herbicides, and 
that peripheral neuropathy associated 
with herbicide exposure will manifest 
very soon after exposure.  . . .  
Although the Secretary has found a 
positive association between herbicide 
exposure and acute and subacute 
peripheral neuropathy, considering all of 
the evidence, he has found that the 
credible evidence against an association 
between chronic nervous system disorders 
and herbicide exposure outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.

NAS issued a third report, entitled "Veterans and Agent 
Orange: Update 1998" (Update 1998), on February 11, 1999.  
The focus of this updated review was on new scientific 
studies published since the release of Update 1996 and 
updates of scientific studies previously reviewed.  In Update 
1998, NAS stated that no new information had appeared since 
Update 1996 to alter its previous conclusions on chronic 
persistent peripheral neuropathy.  Where peripheral 
neuropathy is due to a toxic exposure (such as to 
herbicides), it is characterized by acute onset and 
subsequent resolution of the neuropathy after exposure to the 
toxin is terminated.  It would not be expected to appear for 
the first time many years after exposure. Although the 
Secretary has previously found a positive association between 
herbicide exposure and such acute and subacute (transient) 
peripheral neuropathy, considering all of the evidence, he 
has found that the credible evidence against an association 
between chronic nervous system disorders and herbicide 
exposure outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  See Federal Register: November 
2, 1999 (Volume 64, Number 211, pages 59232 - 43).

B.  Diseases Subject to Presumptive Service 
Connection  

In addition to the presumption discussed above, tumors, 
malignant, and diseases affecting the organic nervous system, 
may be presumed to have been incurred during active military 
service if manifested to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

C. Direct Causation

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from October 1967 to 
October 1969, including service in the Republic of Vietnam.  
Pursuant to his enlistment examination, the veteran underwent 
an orthopedic consultation in September 1967.  The report of 
this consultation noted the veteran's complaints of pain and 
numbness in the entire left upper extremity following 
activity.  The veteran attributed this condition to a 
"pinched nerve."  The report also noted that he had "no 
history of injury."  Physical examination revealed no 
deformity of the cervical or shoulder areas.  The report 
concluded with a finding of no disqualifying defects.  

A review of the veteran's service medical records revealed 
treatment for a variety of conditions.  A treatment report, 
dated in June 1968, stated:

The patient is a 22 year old male with a 
ten year history of intermittent attacks, 
precipitated by exposure to cold, of 
blue-purple discoloration of the fingers.  
The symptoms disappear when the left 
upper extremity is warmed.  On or about 
13 May 68, the patient carried a 90 lb 
radio on backpack for the first time in 
RVN.  He fell striking his left scapular 
region on a tree.  He continued to carry 
the radio and after about 1000 meters 
noted that his left upper extremity was 
quite numb and weak.  He continued on 
duty with the problem for another two 
weeks, and was then hospitalized in RVN, 
transferred to Japan and then to 
Letterman General Hospital.  He states 
there has been considerable improvement 
during the past two weeks.  

The report noted that the veteran had previously fractured 
his left metacarpal at age seven.  Physical examination 
revealed "generalized quite minimal weakness of the left 
upper extremity and generalized minimal hypalgesia of the 
entire left upper extremity."  The report noted a good range 
of motion in the neck, without pain, as well as no spine or 
supraclavicular tenderness or masses.  The report concluded 
with a diagnosis of neuropathy, left brachial plexus, due to 
extrinsic pressure.  It also noted that this condition was 
incurred in the line of duty.  Pursuant to this injury, the 
veteran was placed on physical profile (limited duty) for six 
months. 

A medical treatment report, dated in August 1968, noted the 
veteran's complaints of numbness in the left arm.  Physical 
examination revealed findings of angioma of the hands.  The 
report noted an impression of possible thoracic outlet 
syndrome and possible mitral stenosis.  A subsequent 
treatment report, dated in September 1968, noted the 
veteran's complaints of depresthesias, fatigability and 
claudication of the left hand for the past six months.  The 
report also noted that "prior to this he has noted tendency 
for left hand to become blue [and] cold for 5 yrs."  X-ray 
examination of the thoracic spine, performed in September 
1968, was normal.  The report of a left subclavian 
arteriogram, performed in September 1968, revealed no 
evidence of unusual narrowing of the vessel or other 
abnormality.  The veteran's discharge examination, dated in 
October 1969, noted normal findings regarding the veteran's 
skin, spine, feet, lower and upper extremities.  The report 
also noted the veteran's complaints of stocking or glove 
anesthesia of the left shoulder and left upper extremity 
following exercise.  

Post service medical records, dated from May 1972 to 
September 1996, were retrieved from various physicians and 
Kaiser Permanente.  A medical treatment report, dated in 
December 1972, noted the veteran's complaints of muscular 
pain in his left shoulder.  Physical examination revealed 
muscle spasm and reduced range of motion in the left 
shoulder.  The report also noted findings of no numbness, 
paresthesia or muscular weakness. 

A treatment report, dated in January 1974, noted the 
veteran's complaints of numbness and loss of control of the 
fingers in his right hand.  In discussing his prior medical 
treatment, the report noted that the veteran "has been 
evaluated extensively in past [and] no physical problems have 
been found."  It also noted the narrative veteran's history 
of a similar problem involving his "whole left arm."  A 
treatment report, dated in October 1979, noted the veteran's 
complaints of episodic low back pain and a history of foot 
deformity.  The report recommended a neurological 
consultation.  

The report of a neurological consultation, performed in 
October 1979, noted the veteran's complaints of numbness in 
his feet.  The report noted the veteran's inservice history 
of a left shoulder injury.  It also noted that "[i]n the last 
10 years he has had no significant difficulty with any 
numbness or weakness of his arms but he does have 
intermittent color changes in his hand associated with cold 
weather."  Physical examination revealed no weakness or 
atrophy in his lower extremities, femorals, hamstring, 
gluteal or anterior tibial groups.  Sensory examination 
revealed decreased sensation to vibration, pinprick, cold and 
light touch to the mid thigh to about the mid calf area.  The 
report also stated that "[t]here seems to be no commiserate 
sensation in the upper extremities in a glove fashion."  The 
report concluded with an impression of a low back pain and 
also a mild peripheral stocking neuropathy.

A consultation report, dated in March 1980, noted the 
veteran's complaints of recurrent right upper abdominal pain.  
The report also stated that "[h]e feels numbness in the feet 
and hands in the form of stocking and glove for the past few 
months."  

A consultation report, dated in January 1986, noted the 
veteran's complaints of fatigue in walking, dragging his 
legs, and numbness.  The report noted that the veteran 
"states that this has been coming on for the last week or 
so."  The report noted the veteran's inservice history to his 
left arm.  It also stated, "[i]n any event, the arm came back 
to complete normalcy except he thinks it has never been quite 
as strong as before, and by that he means the endurance in 
that arm isn't as good although he can do things with it.  He 
works as a letter carrier, and carries his bag of letters on 
his left shoulder."  

A treatment report, dated in February 1986, noted the 
veteran's complaints of leg weakness after walking for only a 
short distance.  In April 1986, an electomyograph was 
performed.  The report of this procedure noted findings 
"suggestive of a mild peripheral neuropathy."  A subsequent 
treatment report, dated in October 1986, noted that the 
veteran was seeking treatment "in view of a long term problem 
he is experiencing."  The report stated:

He says symptoms began about 12/85 
initially with muscle aches [and] sense 
of weakness and numbness primarily of 
lower extremities initially but involving 
hands [and] arms [and] even face at 
times.  He also experiences rather abrupt 
episodes of feeling extreme fatigue, 
generalized [illegible word] and weakness 
although these have been less frequent 
since he started doing light duty at 
work.

A consultation treatment report, dated in November 1992, 
noted that the veteran was being seen for evaluation of 
peripheral neuropathy.  In discussing the veteran's 
history of this condition, the report stated:

The patient's clinical symptoms began 
about ten years ago when he describes a 
lancinating pain intermittently affecting 
his feet.  About six years ago he began 
noting that his feet were warm, as if he 
were standing on "warm asphalt" much of 
the time.  That also occurred 
intermittently and has gradually 
progressed until the last six months, he 
has a continuous feeling of warmth in his 
feet.  About four to five years ago he 
began noticing a decreased sensation in 
his feet.  This started in his toes and 
has gradually progressed up his ankles 
and over the past six months has moved up 
to above his knees and appears to be 
starting in his hands.  

The report noted that the veteran underwent a nerve 
conduction study in May 1992, which revealed peripheral 
neuropathy.  The report concluded with a diagnosis of severe 
peripheral neuropathy "which has been present for probably 
the last ten years, but has progressively worsened over the 
past six months."

A treatment report, dated in January 1993, noted that the 
veteran's condition was rapidly deteriorating.  Physical 
examination revealed reduced sensation in a glove/stocking 
distribution.  The report concluded with an assessment of 
peripheral neuropathy, etiology unknown.  

In January 1993, a left sural nerve biopsy was conducted.  
The report of this procedure noted a diagnosis of severe 
peripheral neuropathy.  The report further commented:

Clinical history suggests possibility of 
cryoglobulinemic syndrome.  Certainly, 
the endoneural microvascular hyalinosis 
(moderate in this case) may suggest basal 
lamina thickening, a feature of 
cryoglobulinemia.  However, the severe 
nature of neuropathy may preclude further 
definitive evaluation.

A February 1993 treatment report noted that 
"[u]ltrastructural analysis does not detect amyloid or 
unusual immunoglobulin material.  However, the endoneural 
basal lamina reveals considerable proliferation and 
reduplication."  The report of a muscle biopsy, performed in 
February 1993, noted a diagnosis of minimal change, Type II 
predominance and increased numbers of IIC fibers.  

A consultation report, dated in August 1993, noted that the 
veteran has had a progressive numbness and weakness of his 
lower extremities for the past 15 years.  Sensory examination 
revealed a "decrease [in] all modalities in a stocking 
distribution up to mid thigh bilaterally and some decrease in 
the hands also."  The report concluded with an assessment of 
severe peripheral neuropathy, secondary to cryoglobulinemia.

A treatment report, dated in September 1993, noted the 
veteran's complaints of cramping in his legs, especially at 
night.  The report indicated that he had previously received 
twelve plasmapheresis with good results.  The report also 
noted that the veteran "feels numbness is moving into face."  
An October 1993 treatment report noted 5/5 strength in the 
veteran's upper extremities, hips and knees.  Sensation was 
reported, however, to be reduced to 20 percent of normal in 
the legs and 50 percent of normal in the arms.  

A consultation report, dated in January 1994, was submitted 
from S. Van Den Noort, M.D., Professor and Chairman, 
Department of Neurology, University of California.  In his 
report, Dr. Van Den Noort noted that "[f]ifteen or more years 
ago [the veteran] became aware that his feet would go to 
sleep easily and he would be subject to painful muscle spasms 
in his feet."  The veteran described this feeling as a 
burning sensation.  The report noted that the pain and 
numbness in his feet then slowly spread up his legs.  In more 
recent years, the veteran had experienced decreased sensation 
all over.  In discussing the etiology of the veteran's 
peripheral neuropathy, the report stated, "[g]iven the 
extreme chronicity of this process it seems possible that we 
are dealing with a recessive genetic process which is 
unlikely to respond to immunological manipulations."  The 
report also stated:

It is probable that this is some bizarre 
cryoglobulin neuropathy related to some 
unusual autoimmune process.  It is 
interesting that his symptoms are better 
in the cold.  I would try to avoid strong 
immunosuppressive measures of any kind 
and move toward a symptomatic approach to 
his illness.  I don't think this is 
Hansen's disease but it is a treatable 
polyneuropathy and it may be worth a 
little bit more effort to make sure that 
it is not present.

In January 1994, nerve condition velocity and 
electromyography tests were conducted.  The report of these 
procedures noted that the veteran had a 20-year history of 
"progressive and gradual onset numbness which first occurred 
in the left sole of the foot then progressed to the left leg, 
thigh, to progress to the right leg, now with facial 
numbness."  The report noted an impression that the nerve 
conduction velocities suggest sensorimotor demyelinating 
polyneuropathy and the electromyography shows evidence of 
myopathic involvement greater than neuropathic profile.  
There was no evidence of myositis, as there was no increased 
insertional activity seen.

In September 1994, the veteran underwent a wide excision of a 
melanoma site on the right mid back area.  The operative 
report noted a postoperative diagnosis of post excision 
melanoma right mid lateral back, level II.

A treatment summary letter, dated in October 1994, was 
submitted from S. Skinner, M.D.  In her letter, Dr. Skinner 
noted:

The patient is a 48 year old white male 
with a history of Raynaud's phenomenon 
and arthralgia and intermittently 
positive cryoprecipitate, who has been 
followed by me since 11/92 for 
progressively severe peripheral 
neuropathy.  The patient's clinical 
symptoms include severe numbness of all 
extremities as well as weakness in the 
extremities.  This is the most severe 
case of neuropathy that I have ever seen 
and the patient is quite disabled by it.

A treatment report, dated in December 1994, noted that the 
veteran was having increasing difficulties with his balance.  
A treatment summary letter, dated in October 1995, noted that 
the veteran has had a progressive weakness and peripheral 
neuropathy involving the lower extremities.  The report noted 
that his gait has become markedly impaired with weakness and 
ataxia secondary to sensory deprivation.  The report also 
noted:

Some features of a systemic connective 
tissue process, possibly scleroderma, 
have been present but remain unconfirmed.  
He has had positive cryoglobulins and 
would qualify as a cryoglobulinemia, 
etiology undetermined, with a muscle and 
nerve biopsy showing severe neuropathic 
changes corroborating the clinical 
features.  He has also had some clinical 
features of Sjogren's syndrome and 
Raynaud's phenomenon, as well as 
intermittent inflammatory arthritis.

[The veteran] has been treated with 
glucocorticoids (cortisone), IV gamma 
globulin, and Imuran immunosuppressive 
therapy.  He developed a melanoma while 
on the latter therapy which was malignant 
and graded as Clark's level II.  This 
necessitated discontinuation of the 
Imuran.  Presently he walks with great 
difficulty and has profound loss of 
function in his lower extremities and to 
a lesser extent some symptoms in the 
upper extremities.

An oncology consultation report, dated in January 1995, noted 
the veteran's history of severe, progressive, demyelinating 
neuropathy with leg weakness, currently on prednisone, 
Imuran, and amantadine.  The report also noted that the 
veteran was status post resection of melanoma on the right 
upper back, Clark's level II.  A November 1995 treatment 
report noted the veteran's complaints of severe pain in his 
legs, followed by spasms.  

In October 1996, a VA examination of the skin was conducted.  
The report of this examination noted that the veteran "had a 
melanoma discovered, apparently, on a routine physical 
examination 1 & 1/2 years ago which was located in the right 
infrascapular area."  The report noted that he subsequently 
underwent a wide excision and no evidence of tumor recurrence 
has been found.  Physical examination revealed a well-healed 
nine-centimeter scar in the right infrascapular, which is the 
site of his excision of the malignant melanoma.  No evidence 
of satellite lesions was indicated and there were no other 
lesions on the body to suggest melanoma.  The report 
concluded, in part, with diagnoses of (1) status post wide 
excision, malignant melanoma, no evidence of recurrence, (2) 
peripheral neuropathy, progressive, severe, (3) Raynaud's 
phenomena, and (4) cryoglobulinemia. 

In September 1996, the veteran underwent an Agent Orange 
Registry examination.  The report of this examination noted 
the veteran's narrative history of numbness in the soles of 
his feet beginning in 1969.  The report also noted the 
veteran's history of malignant melanoma on his back, which 
was removed in 1994.

In November 1996, a VA neurological examination was 
conducted.  The report of this examination noted physical 
findings of weakness and loss of sensation over the distal 
upper and lower extremities.  The report noted a total lack 
of facial sensation and sensation in the scalp.  It also 
noted that the veteran has a right facial palsy.  In 
discussing his various studies and tests, the report noted 
that the veteran "has a very abnormal EMG/nerve conduction 
study.  Nerve biopsy has shown severe denervation changes.  
He has abnormal IGM and IGG by immunoelectrophoresis.  He has 
positive tests that are supportive of the neurological 
findings."  The report concluded with diagnoses of: (1) 
profound sensorimotor neuropathy, probably secondary to 
exposure to agent orange; (2) secondary movement disorder and 
corticospinal tract signs, left greater than right; and (3) 
tachycardia, which is in association with diagnosed Sjogren's 
syndrome and Raynaud's syndrome and a history of melanoma.

In November 1996, a dermatological treatment summary report 
was submitted from R. Strier, M.D.  In his report, Dr. Strier 
states that the veteran was referred to him on February 18, 
1994, for a lesion on the right, mid-back.  A punch biopsy 
was performed and the pathology report revealed a compound 
nevus with mild dysplasia.  On a follow-up visit, Dr. Streir 
indicated that a mole appeared atypically clinically.  
Thereafter, a wide excision was performed in July 1994.  The 
pathological report on the remainder of the lesion was 
melanoma, Clark's level II.  All margins were clear of any 
disease process.  The report noted that the veteran had had 
follow up visits in December 1994, February 1996 and August 
1996.  On the latest two visits the veteran underwent the 
removal of a mole from the posterior thigh and the removal of 
various lesions from the scalp, all of which were benign.

Pursuant to the Board's request, a medical opinion, dated in 
January 2000, was received from VA physician P. Shutish, 
Board Certified Neurologist with prior appointments as Chief 
of Neurology Service and Chief of Staff, VA medical center in 
Newington, Connecticut. Cf. Winsett v. West, 11 Vet. App. 420 
(1998) (authority to obtain a VHA medical opinion.).  In his 
report, Dr. Shutish indicated that he had performed a 
"detailed review of the veteran's C-file."  Dr. Shutish then 
noted the following history:

The veteran is presently 54 years old.  
During his tour in Vietnam, while 
carrying a 90-pound pack of radio 
equipment, he fell against a tree, 
striking the left scapula.  He developed 
quite significant weakness and numbness 
in the left arm and was suspected to have 
brachial plexopathy.  At the time he 
provided a history consistent with 
intermittent Raynaud's phenomenon.  The 
possibility of a thoracic outlet 
compression syndrome must have been 
considered since he underwent an 
angiogram but was found not to have an 
evidence of such compression.  He appears 
to have made good recovery of strength in 
the left arm.  Up until age 34, in 1979, 
he seems to have had a period of ten 
years during which time he had no 
significant complaints of numbness or 
weakness but did report intermittent 
color changes in his hands associated 
with cold weather.  In 1979, examination 
by Dr. Gary Eno revealed decreased 
sensation to pinprick, cold, vibratory, 
and light touch sensation, up to the mid-
thighs.  Proprioception was intact and 
sensation in the upper extremities was 
found to be within normal limits.  A 
clinical impression of peripheral sensory 
neuropathy was documented at that time.  

Further follow-up, including reviews by 
Dr. Susan Skinner of the Neurology 
Department, Kaiser Permanente Medical 
Center . . . indicate that the veteran 
began to complain of symptoms of a 
progressive sensory neuropathy in the 
early 1980s.  In 1993, his records 
indicate that he had Raynaud's 
phenomenon, arthralgias, and 
cryoglobulinemia.  His symptoms of 
peripheral neuropathy were initially 
intermittent but progressed over the 
ensuing decade.  At this time, the 
patient appears to have a severe sensory 
neuropathy with a mild motor deficit.  
His most recent evaluations indicate a 
severe loss of all primary sensory 
modalities in the extremities, as well as 
over the face.

An extensive workup has been done, 
including studies to investigate the 
presence of an immune process, leprosy 
and multiple sclerosis.  The records 
indicate a comprehensive laboratory 
investigation, including heavy metal 
screens, liver function tests, hepatitis 
C serology, thyroid function tests, RPR, 
all of which have been negative.  Of note 
has been the presence of cryoglobulins 
and increased serum IgA and IgG 
concentrations.  Electrodiagnostic 
studies have revealed slowed nerve 
conduction velocities suggestive of a 
sensory motor demyelinating neuropathy.  
The EMGs have revealed evidence of 
myopathic involvement.  A left sural 
nerve biopsy was examined by light and 
electron microscopic analysis.  The 
findings of this study by Dr. M. Anthony 
Verity, Professor of Neuropathy at UCLA 
School of Medicine, did not reveal 
evidence of active nerve fiber 
degeneration or onion bulb formation.  
There was considerable loss of large and 
small myelinated fibers.  Also noted was 
a diffuse increase in collagen in the 
endoneurium.  Because of endoeural 
microvascular hyalinosis which suggest 
basal lamina thickening, the possibility 
of cryoglobulinemic neuropathy was 
suggested.

Electron microsce analysis of the sacral 
nerve did not reveal amyloid or unusual 
immunoglobulin material.  Specific note 
was made of the considerable 
proliferation and re-duplication of the 
endoneural basal lamina.  A left 
quadriceps muscle biopsy revealed only 
minimal change.  Type II fiber 
predominance and increased numbers of II-
C fibers were observed.  There 
neuropathological findings were 
summarized as revealing severe loss of 
small and large myelinated fibers.

The veteran has been treated with 
immunosuppression consisting of steroids, 
Imuran, as well as with a series of 
plasmapheresis and IV IgG administration.

The examiner than noted the following conclusion, based upon 
his review of the veteran's claims file:

The most prominent features of the 
veteran's neurological symptoms appear to 
be that of chronic progressive 
predominantly sensory, but also motor 
neuropathy which began in the setting of 
Raynaud's phenomenon, arthralgias, and 
documented cryoglobulinemia.  These 
symptoms appear to have begun in the 
early 1980s.  The neurological findings, 
including neurodiagnostic studies are 
most consistent with a very severe 
sensory neuropathy with involvement of 
small and large myelinated fibers.  The 
nerve biopsy does not reveal findings of 
chronic inflammation or onion bulb 
formation.  There is evidence for 
endoneural basal lamina hyalinosis, 
proliferation, and duplication, which are 
features consistent with cryoglobulinemic 
neuropathy.  The latter diagnosis appears 
to be the best explanation for the 
veteran's symptoms and in this examiner's 
opinion, is not a consequence of toxic 
herbicide exposure, which would be more 
likely to cause an acute axonal 
neuropathy and which would be expected to 
be temporally related to exposure to the 
toxin.  In this case, the symptoms of 
sensory neuropathy began in the early 
1980s.  The current severe deficits are a 
consequence of long-standing sensory-
motor neuropathy most likely as a 
consequence of mixed cryobulinemia.

III. Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Well-Grounded Claim Determination

The threshold question that must be resolved with regard to 
each claim for service connection on appeal is whether the 
veteran has presented evidence that each claim is well 
grounded; that is, that each claim is plausible. 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 38 
U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit, 5 Vet. App. at 93 (citing 
Murphy, 1 Vet. App. at 81).  The appellant cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) simply by relying 
on his own opinion as to medical matters; lay persons are not 
competent to offer medical opinions.  Grottveit, 5 Vet. 
App. at 93 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Generally, the Board should consider only the evidence that 
is or may be favorable to the claim in deciding whether a 
claim is well grounded.  See Clyburn v. West, 12 Vet. App. 
296, 302 (1999), citing Arms v. West, 12 Vet. App. 188, 195 
(1999) (noting that generally "only the evidence in support 
of the claim is to be considered" in determining whether a 
claim is well grounded), overruled on other grounds by Kessel 
v. West, 13 Vet. App. 9, 19 (1999).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to the time limitations 
noted in 38 C.F.R. 
§ 3.307(a)(6)(ii), the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e).

A. Peripheral Neuropathy, Secondary to 
Exposure to Herbicide Agents, including 
Agent Orange.

Initially, the Board notes that the veteran's currently 
diagnosed peripheral neuropathy is not entitled to 
presumptive service connection.  First, pursuant to 
38 U.S.C. § 1116(a)(2)(C) and 38 C.F.R. § 3.307(a)(6)(ii), 
acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10% or more within one year following 
the last date on which the veteran served on active duty in 
Vietnam. See McCartt v. West, 12 Vet. App. 164 (1999).  In 
the present case, there is no evidence currently of record 
that the appellant developed such a condition within one year 
after his service in Vietnam.  Second, pursuant to 38 C.F.R. 
§ 3.309, Note 2, acute and subacute peripheral neuropathy is 
defined as "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  Because 
there is no evidence of record that the veteran developed 
peripheral neuropathy prior to October 1979, he has not 
satisfied either of the time periods specified in 38 C.F.R. § 
3.309, Note 2.  Thus, the veteran has not submitted a well-
grounded claim for presumptive service connection. See 
McCartt v. West, 12 Vet. App. 164 (1999).

That leaves, as the only remaining question as to well 
groundedness, whether the veteran has submitted sufficient 
evidence to make out a plausible showing of entitlement to 
service connection for peripheral neuropathy on a direct 
basis.   Combee, 34 F.3d at 1040.  In making this threshold 
determination, a presumption of credibility attaches to the 
evidence in support of the veteran's claim.  See Savage, 10 
Vet. App. at 496 (for threshold determination of well 
groundedness, evidence in support of claim is presumed 
credible and is not subject to weighing).

After reviewing the veteran's claims file, the Board finds 
the veteran's claim for service for peripheral neuropathy, 
secondary to inservice exposure to herbicide agents, 
including Agent Orange, to be "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim that is plausible.  Specifically, the 
veteran has submitted medical evidence of long standing 
peripheral neuropathy, as well as a medical opinion 
attributing that condition to Agent Orange exposure.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Having found his claim to be well grounded, the Board shall 
consider the veteran's claim in light of the total evidence 
of record.  In doing so, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden, 125 F.3d 1477, and cases cited therein. 

After a thorough review of the veteran's claim file, the 
Board concludes that the veteran has failed to show the 
required nexus between his current peripheral neuropathy and 
his active duty military service or any exposure to herbicide 
agents, including Agent Orange, therein. See Combee, 34 F.3d 
1039.  Although he submitted statements in which he alleged 
that his current symptoms of peripheral neuropathy are the 
result of his inservice exposure to Agent Orange, the 
veteran's statements are not competent evidence to establish 
the etiology of his current disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current peripheral 
neuropathy is the result of an inservice exposure to Agent 
Orange many years ago. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Even if the Board presumes the veteran's inservice exposure 
to herbicide agents, the total evidence of record does not 
show a causal relationship between that inservice exposure 
and the veteran's current peripheral neuropathy.  In this 
regard, the only medical evidence of record suggesting a 
relationship between the veteran's current peripheral 
neuropathy and his inservice exposure to Agent Orange is from 
the VA examiner who conducted the veteran's November 1996 VA 
neurological examination.  The Board, however, finds this 
opinion to be of little probative value.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Its weight may be less if the examiner fails to explain the 
basis for an opinion, or treated the veteran briefly or for 
unrelated conditions.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  In LeShore v. Brown, 8 Vet. App. 406 (1995), the 
Court stated that evidence which is simply information 
recorded by a medical examiner, enhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  See also Robinette v. Brown, 
8 Vet. App. 69 (1995) ("Bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional.").  

Upon its careful review, the Board finds that the opinion 
offered within the veteran's November 1996 VA neurological 
examination fails to take into account the complete facts of 
record.  There is no indication in the examination report, 
implicit or otherwise, that the VA examiner reviewed or 
considered any objective evidence regarding the veteran's 
inservice or post service medical treatment.  Consequently, 
the opinion offered by the VA examiner appears to rely solely 
upon the veteran's own oral history.  Under close scrutiny, 
the inadequacy of such a review becomes quickly apparent.  
For example, the November 1996 VA examination report noted 
the veteran's narrative history of continuing paresthesias in 
the feet beginning in 1969.  The veteran's service medical 
records, however, are completely silent as to any complaints 
regarding his feet.  The veteran's discharge examination, 
performed in October 1969, noted that the veteran's feet and 
lower extremities were normal.  Moreover, the first post 
service medical evidence relating to a foot disorder is dated 
in October 1979, ten years after the veteran's discharge from 
the service.  A post service treatment report, dated in 
October1986, noted that the veteran "says symptoms began 
about 12/85 initially with muscle aches [and] sense of 
weakness and numbness primarily of lower extremities."  A 
consultation report, dated in November 1992, noted that the 
veteran's "clinical symptoms began about ten years ago when 
he describes a lancinating pain intermittently affecting his 
feet."  The Board also notes that the VA examiner failed to 
provide a medical basis for his opinion attributing the 
veteran's current peripheral neuropathy to Agent Orange 
exposure.  Based upon the failure of this opinion to take 
into account the complete facts of record, and the absence of 
any clinical data or other rationale to support its finding, 
the Board concludes that this opinion is not persuasive 
evidence linking the veteran's peripheral neuropathy to his 
active duty service, including any exposure to herbicide 
agents, including Agent Orange. See Bloom v. West 12 Vet. 
App. 185 (1999);  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).
 
The Board finds the opinion submitted by VA physician P. 
Shutish, Board Certified Neurologist, with prior appointments 
as Chief of Neurology Service and Chief of Staff, VA medical 
center in Newington, Connecticut, to be far more probative 
concerning the etiology of the veteran's peripheral 
neuropathy.  In his opinion, Dr. Shutish concluded:

There is evidence for endoneural basal 
lamina hyalinosis, proliferation, and 
duplication, which are features 
consistent with cryoglobulinemic 
neuropathy.  The latter diagnosis appears 
to be the best explanation for the 
veteran's symptoms and in this examiner's 
opinion, is not a consequence of toxic 
herbicide exposure, which would be more 
likely to cause an acute axonal 
neuropathy and which would be expected to 
be temporally related to exposure to the 
toxin.  In this case, the symptoms of 
sensory neuropathy began in the early 
1980s.  The current severe deficits are a 
consequence of long-standing sensory-
motor neuropathy most likely as a 
consequence of mixed cryobulinemia.

A review of Dr. Shutish's opinion clearly indicates that it 
was based upon a very detailed and intense review of the 
evidence in this matter.  Furthermore, the opinion reached by 
Dr. Shutish gathers additional support from the veteran's own 
treatment physicians.  A medical consultation report, dated 
in November 1992, noted that the veteran had "severe 
peripheral neuropathy which has been present for probably the 
last ten years."  A medical consultation report, dated in 
August 1993, concluded with an impression of severe 
peripheral neuropathy, secondary to cryoglobulinemia.  
Furthermore, as noted above, the Secretary, with the 
assistance of the National Academy of Sciences, has not found 
a positive association between chronic nervous disorders, 
including chronic peripheral neuropathy, and herbicide 
exposure. See Federal Register: November 2, 1999 (Volume 64, 
Number 211, pages 59232 - 43). 

The Board notes that the veteran was diagnosed with and 
treated for left brachial plexus neuropathy, due to extrinsic 
pressure, during his active duty service.  There is no 
evidence, however, suggesting a relationship between this 
condition and the veteran's current peripheral neuropathy.  
In this regard, no diagnosis of peripheral neuropathy is 
indicated anywhere within the veteran's military records.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for peripheral neuropathy, secondary 
to exposure to herbicides, including Agent Orange.  Because 
the evidence is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); Gilbert, 1 
Vet. App. at 55.

B. Malignant Melanoma, Secondary to 
Exposure to Herbicide Agents, including 
Agent Orange

Malignant melanoma is not among the disorders for which the 
law provides a presumption of service connection when 
manifested subsequent to exposure to herbicide agents, 
including Agent Orange, during service. See 38 C.F.R. § 
3.309(e) (1999).  Thus, the veteran has not submitted a well-
grounded claim for presumptive service connection. See 
McCartt, 12 Vet. App. 164.  The only remaining question, 
therefore, is whether the veteran has submitted sufficient 
evidence to make out a plausible showing of entitlement to 
service connection for peripheral neuropathy on a direct 
basis.   Combee, 34 F.3d at 1040.  In making this threshold 
determination, a presumption of credibility attaches to the 
evidence in support of the veteran's claim.  See Savage, 10 
Vet. App. at 496. 

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the veteran incurred malignant melanoma during 
service or within the first post service year.  On his 
substantive appeal, received in December 1997, the veteran 
indicated that his malignant melanoma was discovered in 1994 
and removed.  The treatment summary report, dated in November 
1996, from R. Strier, M.D., noted that he first treated the 
veteran for a lesion on his back in February 1994.  There is 
no allegation of any continuous or ongoing skin problems 
following the veteran's discharge from active duty service. 
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (indicating 
that medical evidence may not be necessary for conditions 
that lend themselves to lay observation).  A review of the 
veteran's service medical records revealed no treatment for 
or complaints of malignant melanoma.  The veteran's discharge 
examination, dated in October 1969, noted that his skin and 
spine were normal.  Moreover, the first post service medical 
evidence of record noting treatment for or a diagnosis of 
malignant melanoma is dated in 1994, over 24 years after the 
veteran's discharge from the service.  Accordingly, the Board 
concludes that the evidence of record does not show malignant 
melanoma during the veteran's active duty service , or within 
the first post service year.

The Board also concludes that the veteran has failed to show 
the required nexus between his current malignant melanoma and 
his active duty military service.  See Caluza, 7 Vet. App. at 
506, Dean v. Brown, 8 Vet. App. 449, 455 (1995), Slater v. 
Brown, 9 Vet. App. 240 (1996).  The veteran alleges that he 
developed malignant melanoma, secondary to inservice exposure 
to herbicide agents, including Agent Orange.  However, there 
is no competent medical evidence of record supporting this 
allegation.  The veteran's statements are not competent 
evidence to establish the etiology of his current disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current malignant 
melanoma was incurred during his active duty service, over 
two decades ago. See Espiritu, 2 Vet. App. at 495; Grottveit, 
5 Vet. App. at 93.  There is also no showing of continuity of 
symptomatology.  As noted above, the veteran's discharge 
examination, dated in October 1969, noted findings of normal 
skin and spine.  None of the private or VA treatment records 
associated with the claims file has related malignant 
melanoma to any incident of service. Moreover, the veteran 
has not indicated that there are any available medical 
records that would provide such a nexus.

The Board has thoroughly reviewed the claims file.  Because 
the service medical records do not show melanoma to have been 
present during service or within the one-year period 
following service, and as the veteran has submitted no 
competent evidence to support his claim that his malignant 
melanoma is, in any way, related to his period of service, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded. 38 
U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied. 

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, the VA 
has no duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded, 
it is incomplete, and depending on the particular facts of 
the case, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 78.  Here, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of available evidence that could make his claim well 
grounded. See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim. Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Service connection for peripheral neuropathy, secondary to 
inservice exposure to herbicide agents, including Agent 
Orange, is denied.

Because it is not well grounded, the veteran's claim for 
service for malignant melanoma, secondary to inservice 
exposure to herbicide agents, including Agent Orange, is 
denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
Board of Veterans' Appeals



 
- 29 -


- 33 -


